Citation Nr: 1422888	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, PTSD, or ischemic heart disease.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, diabetes mellitus, PTSD, or ischemic heart disease. 

4. Whether the severance of entitlement to service connection for diabetes mellitus was proper.


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded the appeal in March 2013.

The Veteran asserts that the claim for increase for PTSD dates to 2003.  In a March 19, 2008 Board decision that the Veteran did not appeal, the Veteran was granted a 50 percent rating for PTSD prior to June 10, 2005, and a 70 percent rating beginning that date.  That decision was implemented in an April 2008 rating decision.  Subsequently, the Veteran submitted a claim for increase on June 26, 2008.  Although typically a claim for increase may be granted an effective date up to a year prior to the date of the claim based on the date upon which it is factually ascertainable that an increase in disability occurred, see 38 C.F.R. § 3.400(o)(2) (2013), the Board cannot reconsider any date prior to the March 19, 2008 Board decision, as that decision is final.  See 38 C.F.R. § 20.1100 (2013).  As such, the Board will consider only evidence of a worsened disability from March 19, 2008 to the present.  

The Veteran testified at a July 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

At his July 2013 hearing, the Veteran raised a claim of entitlement to an increased rating for his spine disability.  This issue has not yet been adjudicated, and thus the issue is not on appeal before the Board.  As the Board does not have jurisdiction over the matter, it is referred to the Agency of Original Jurisdiction (AOJ) for development and adjudication.  

The issues of entitlement to service connection for erectile dysfunction and hypertension, and the propriety of the severance of service connection for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service connected PTSD results in total occupational impairment, but does not cause total social impairment; symptoms related to his PTSD include, but are not limited to, startle responses, nightmares, panic attacks, hypervigilance, anger, agitation, depressed mood, audio and visual hallucinations, and sleep disturbance; he has limited relationships with friends and family.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in October 2008.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

The Veteran's statements in support of the claim are of record, including testimony provided at a July 2013 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected PTSD is currently rated at 70 percent which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  GAF ratings between 31 and 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoiding friends, neglecting family, unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Veteran's private psychiatric treatment provider indicated in June 2008 that his symptoms included nightmares at least three times per week, waking in a panic and sweats lasting two to three minutes; flashbacks four to five times per week; and panic attacks four to five times per week, lasting one to two minutes each.  He only averaged two to four hours of sleep each night.  The Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate people behind him.  He rarely socialized with family and friends.  Recent memory was severely impaired, and working memory was 100 percent impaired.  Seventy percent of the time, he experienced anger, sadness, and fear without knowing why the feelings were occurring.  He was constantly depressed, had no energy, and had little interest in "things."  He experienced crying spells, and was angered and agitated easily.  He had audio hallucinations multiple times per week.  On rare occasions, he felt helpless and suicidal.  The examiner opined that the Veteran was "moderately compromised in his ability to sustain social relationships" but was unable to sustain work relationships, stated that he was permanently and totally disabled and unemployable, and assigned a GAF score of 35 which indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

VA provided an examination in April 2009.  At that time, the Veteran described constant and severe psychiatric symptoms.  The Veteran stated that he had difficulty keeping relationship, and that he lived alone.  He had three children, and stayed in touch with them "some."  He said most people were afraid of him due to his bad attitude.  He had never attempted suicide, and had no suicidal or homicidal ideation.  The Veteran's speech was impoverished and mumbled.  His attitude was cooperative and friendly, but his affect was constricted.  The appellant's mood was anxious, hopeless, depressed, fearful, dysphoric, and labile.  He acknowledged getting mad at people too quickly, and stated that he had gotten in fights when people told him to do something.  His attention was easily distracted, and he spoke tangentially.  He was preoccupied with one or two topics, and suffered from poverty of thought and paranoid ideation, but did not experience delusions.  He was oriented to person, place, and time.  Regarding judgment, the examiner stated that the Veteran understood the outcome of his behavior.  His intelligence was above average, and he had insight to the fact that he had a problem.  The Veteran's psychiatric condition impacted his ability to sleep more than four or five hours per night.  There were no hallucinations.  He did, however, have panic attacks, up to four or five per week, which would be severe and last a couple of minutes.  Those attacks made him not want to go out.  His psychiatric condition created slight impairment in grooming, and moderate impairment in his ability to perform daily activities such as shopping, household chores, exercise, traveling, driving, and recreational activities.  The Veteran was retired due, in part, to his psychiatric problems, including his temper and attitude.  The examiner assigned a GAF score of 45 which contemplates serious symptoms or any serious impairment in social, occupational, or school functioning. 

In June 2009, the Veteran submitted a letter describing his psychiatric symptomatology.  The source of this letter is unclear, as it is signed by the Veteran, but references in the letter clearly indicate that the author was another individual, potentially a physician.  It is also unclear, however, the time period referred to in the letter; while the letter is dated "6-12-09," the only dates referred to in the letter are from 2003.  Upon review of the entire record, including documents dated prior to the period on appeal, the Board has determined that a significant portion of the June 2009 letter was taken verbatim from a June 2003 report completed by one of the Veteran's treating psychiatrists.  It is further apparent to the Board that the letter was written in 2003, prior to the appellate period, because it included continuing reference to the Veteran's wife, from whom he became separated in 2003.  The letter indicated that the Veteran's doctor had identified daily intrusive thoughts, frequent distressing dreams, daily flashbacks, avoidance of painful subjects, detachment from others, sleep disturbance, irritability, hypervigilance, and exaggerated startle response.  Severe irritability and anger problems interfered with his relationship with his wife and family.  He identified auditory and visual hallucinations.  The Veteran was married at the time of the letter.  He purposely avoided crowds and other people, and felt worsening anxiety and irritability when he was around people.  His doctor made a finding that the Veteran was "unable to sustain social relationships."  

The June 2009 letter also contained legal argument, asserting that only two potential ratings were appropriate for PTSD under Diagnostic Code 9411: 70 percent, or 100 percent.  

A July 2009 patient assessment from Goldsboro Psychiatric Clinic (GPC) indicated that the Veteran was experiencing nightmares every night, causing him to wake in panic for one to two minutes each time.  He had four to five flashbacks were week, and three to four one-minute panic attacks per week.  He had night sweats three times per week, and easily startled.  He was hypervigilant, and wanted no one behind him.  There were no intrusive thoughts.  His memory was impaired.  He socialized "rarely" with friends and family.  Other symptoms included anger, sadness, fear, and depression.  He had reduced energy and interest levels.  He was frequently agitated and angry.  He felt helpless, and occasionally felt suicidal.  He was worried, experienced mood swings and racing and jumping thoughts, and went through crying spells.  His psychiatrist provided a GAF score of 40, which indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. The GPC examiner provided substantially similar findings in June 2008, October 2008, and February 2009.

A January 2010 letter from the Veteran's private psychiatrist indicated a GAF score of 40, which indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. The Veteran's symptomatology included nightmares four to five times per week, which produced waking in panic and sweats.  He had flashbacks and panic attacks.  The psychiatrist described the Veteran as easily startled, hypervigilant, and unable to tolerate people behind him.  He rarely socialized with family and friends, and his recent and working memories were severely to totally impaired.  The Veteran experienced audio and visual hallucinations, and felt depressed most of the time.  The doctor opined that the Veteran was moderately compromised in his ability to sustain social relationships, but was unable to sustain work relationships.  

The Veteran underwent an additional VA examination in October 2011.  He informed the examiner that his main symptom of his psychiatric condition was sleep disturbance.  He endorsed being easily startled and having nightmares.  He had a diminished interest in social activities and hobbies, and felt estranged from others.  The Veteran denied feeling irritable anymore, unless someone hassled him or physically pushed him.  The last time the Veteran was aggressive had been with his son, approximately eight or ten years prior.  He did feel social discomfort and occasionally had difficulty getting along with other people.  The Veteran was divorced and indicated that his marriage ended in 2003; he was not dating anyone.  He felt alienated from his family.  The Veteran did not see his adult children much.  Concerning the circumstances of the examination, the examiner stated that the Veteran initially presented in an anxious state, and spoke in a teary manner, but relaxed during the two hour interview and was very pleasant.  Regarding hygiene maintenance, the examiner noted that the Veteran had a mild body odor and was unshaven.  He maintained good eye contact.  Thought processes were logical and goal directed.  The examiner observed no hypervigilance or startle response.  The Veteran endorsed continued sleep disturbance and audio hallucinations.  The examiner noted that the Veteran suffered from a depressed mood.

The examiner assigned the Veteran a GAF score of 70 which indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The examiner described the impact of his PTSD as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  The examiner stated that it was difficult to distinguish the impacts of his physical condition from his psychiatric condition, because both caused him social isolation and a sad mood.  Further, the Veteran's ongoing family problems since his divorce had caused significant sadness.  

At his July 2013 hearing, the Veteran described social problems including disagreements with his son, agitation, and spending his time alone.  The Veteran also indicated that he felt that the October 2011 examiner was not listening to him when he spoke.

The Board finds that, save for the results of the October 2011 VA examination, the Veteran's symptomatology has been relatively consistent throughout the period on appeal.  He has continued to endorse symptoms of startle responses, nightmares, panic attacks, hypervigilance, anger, agitation, depressed mood, audio and visual hallucinations, and sleep disturbance, among other symptoms.  

The increased, 100 percent rating, does not require deficiencies in most areas, as with the 70 percent rating, see Bowling v. Principi, 15 Vet. App. 1, 11 (2001), but rather is for application where there is total occupational and social impairment due to psychiatric symptoms.  See Mauerhan, 15 Vet. App. at 444.  

As the General Rating Formula for Mental Disorders describes, such impairment may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Those listed symptoms are not the only symptoms to consider, and the Board has focused on the level of overall impairment caused by the Veteran's PTSD.  Mauerhan, 15 Vet. App. at 443.  Nevertheless, the Board notes that the disability picture presented in the various records does not demonstrate a number of the examples provided, such as gross impairment in thought processes or behavior, persistent danger of hurting self or others, gross inappropriate behavior, or disorientation to time or place.  He does experience significant memory loss, but has not demonstrated a loss of memory for names of close relatives or himself.

Regarding the entire disability picture, and the level of impairment brought on by the PTSD disability, the Board ultimately finds that the Veteran is not totally socially impaired.  There is no question, however, that he remains occupationally impaired, and, in fact, he has been in receipt of a total disability rating throughout the time that he has maintained service connection for posttraumatic stress disorder.  The weight of the evidence indicates that he would be totally occupationally impaired due solely to his PTSD.  

Concerning social impairment, the evidence demonstrates that the Veteran has very limited relationships with his family, and that he is no longer married to his wife of 30 years.  He has difficulty socializing with family and friends, and feels detachment from others.  Those symptoms, while demonstrating impaired social functioning, do not represent total social impairment, as he still maintained some, albeit limited, social relationships.  

Additionally, his private psychiatric provider indicated in June 2008 that the Veteran was "moderately compromised in his ability to sustain social relationships."  Even taking into account the varied potential interpretations of the term "moderately," is it clear that the term does not represent "total" social impairment, and thus the findings of his private examiner weigh heavily against his claim for a 100 percent rating.  

The Veteran's GAF scores, except for the October 2011 finding, have been consistently low.  The GAF scores of 35 and 40, in particular, indicate major social impairment.  Notably, the examiners who assigned those GAF scores also typically indicated separately that the Veteran was not totally socially impaired.  Thus, while the scores indicate a major impairment, including in the realm of social functioning, they do not suggest total social impairment.  

The Board does not find the June 2009 letter to be probative as to the issue of the appropriate rating for PTSD, because of the lack of clarity regarding its origin (i.e., who wrote it) and timeframe, as it appears that it was actually written in 2003, well before the current period on appeal.  In particular in making this finding, the Board notes that the statement in the letter that the Veteran was "unable to sustain social relationships," is inconsistent with all of the other evidence from the current appellate period.  While there is no question that his social skills and abilities are significantly impaired and have been throughout the period on appeal, the contemporaneous evidence does not suggest that he is or has been totally unable to sustain social relationships at any point since March 2008.  As the letter provides no credible indication that the finding regarding social impairment was made during the relevant time period, the Board does not consider it to be indicative of the current state of the Veteran's symptomatology.

Based on the foregoing, the Board finds that the Veteran does not suffer from total social impairment, and thus does not demonstrate a disability picture contemplated by the 100 percent rating under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His level of impairment is addressed by the criteria for a 70 percent rating.  Id.  He has deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The determinative finding is that he does not have total social impairment due to those deficiencies.  Id.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, to include his significant social and occupational impairment, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization for PTSD.  To the extent that his psychiatric disability has impacted his employment, the Board notes that he has been assigned a total rating due to individual unemployability throughout the period on appeal.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.    38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.


REMAND

The claims of entitlement to service connection for hypertension and erectile dysfunction, as well as the issue of the propriety of the severance of service connection for diabetes mellitus, require further development.  

Concerning hypertension, the April 2011 opinion addressing whether the disease is aggravated by service-connected posttraumatic stress disorder is inadequate.  Rather than addressing the effects of PTSD on hypertension, the examiner merely found that hypertension was more likely aggravated by the Veteran's obesity and lifestyle.  The examiner's findings are not necessarily incompatible with potential aggravation by PTSD, and an opinion addressing this question is necessary.  Additionally, the Veteran has suggested that his hypertension may be related to his service-connected ischemic heart disease, and/or herbicide exposure in Vietnam; these questions must also be addressed by the examiner.  

Regarding erectile dysfunction, the Veteran has identified private treatment records from Triangle Urology; the RO has not made adequate efforts to obtain these records, only having sought records from January 2007.  Additionally, the October 2008 examination failed to provide an adequate etiology opinion for erectile dysfunction, only identifying the cause of the condition as "other cause[,] unspecified," and providing no explanation as to the examiner's inability to indicate an etiology of the condition.  

Concerning the severance of service connection for diabetes, the October 2008 opinion, though generally adequate at the time it was given, was prepared prior to the receipt of additional treatment records by the RO.  The RO received private treatment records dated from 2004 through 2010 sometime after February 2010 (the particular receipt date is unclear, but the records were received in response to a February 2010 request), during the course of this appeal.  The examiner's opinion, which was based on a review of the record, is thus not based on the Veteran's complete history, and a new opinion is warranted.  

Finally, the RO made a determination that VA treatment records from the Durham VA Medical Center, dated between 1971 and 1980, were no longer available.  The Veteran informed the RO in a January 2012 that a Release of Information indicated that the records had been forwarded to the Winston-Salem RO.  Although there is a Formal Finding of Unavailability dated from December 2011, the RO only suggested a "negative response" from the Durham VA Medical Center.  The RO must clarify on remand what efforts were made to determine whether the records were actually located at the Winston-Salem office, including if they had ever been received, or whether they had been misplaced. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any ongoing VA treatment records.  

2.  Request that the Veteran identify any private treatment records not currently associated with the claims file, and ask him to provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

Specifically with regard to records from Triangle Urology, contact the Veteran and request that he provide an updated VA Form 21-4142 authorizing VA to request copies of his records.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Perform all development necessary to determine whether the Durham VA Medical Center previously transferred the Veteran's 1971-1980 VA treatment records to the Winston-Salem RO, and, if so, whether those records are located in Winston-Salem.  If the records still are not located, issue a second formal finding of unavailability and provide notice to the Veteran of those findings.

4.  After any records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for genitourinary conditions, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused or aggravated (permanently made worse) by the service-connected PTSD, diabetes mellitus, and/or ischemic heart disease, including medications taken for those conditions.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

5.  After any records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for hypertensive vascular disease the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertensive disease is due to an event or injury during service, including exposure to herbicides such as Agent Orange in Vietnam, or is otherwise etiologically related to active duty service.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the hypertensive disease is caused or aggravated (permanently made worse) by the service-connected PTSD, diabetes mellitus, and/or ischemic heart disease.

In providing this opinion, the examiner must specifically address the November 2011 opinion from Dr. E.W.H. relating the Veteran's hypertension to his PTSD.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

6.  After any records are associated with the claims file, schedule the Veteran for a VA diabetes examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for diabetes the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

After consideration of the Veteran's current condition and the entire record, including the numerous treatment records suggesting a diagnosis of, and treatment for, diabetes, the examiner is requested to address whether the Veteran has, at any time since August 2007, had diabetes. 

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

7.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


